Citation Nr: 0836201	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-14 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted service connection for PTSD and 
assigned an initial 10 percent disability rating, effective 
October 20, 2004.  A November 2005 rating decision increased 
the rating for PTSD to 30 percent, also effective October 20, 
2004.


FINDING OF FACT

Throughout the appeal the veteran's PTSD was manifested by 
sleep difficulties, intrusive thoughts, startle response, a 
moderately anxious mood, an increased irritability, 
decreasing interest in activities, difficulty in 
concentrating, generalized anxiety, overwhelming feelings of 
anger and sorrow, withdrawal and isolation, and moderately 
severe bouts of depression productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the March 2005 rating decision on appeal granted the 
veteran's claim of entitlement to service connection for 
PTSD, such claim is now substantiated.   As such, the filing 
of a notice of disagreement as to the initial rating assigned 
does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  73 Fed.Reg. 23353 - 23356 (April 30, 
2008) (as it amends 38 C.F.R. § 3.159 to add paragraph 
(b)(3), effective May 30, 2008).  Rather, the veteran's 
appeal as to the initial rating assignment triggers VA's 
statutory duties under 38 U.S.C.A. §§  5104 and 7105, as well 
as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the veteran of 
what is necessary to obtain the maximum benefits allowed by 
the evidence and the law.

The April 2005 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic code (DC) for the veteran's 
PTSD, and the veteran was informed of what was needed to 
obtain a schedular rating above the disability evaluation 
that the RO had assigned.  In addition, the March 2005 rating 
decision explained the basis for determining an effective 
date upon the grant sought.  Dingess/Hartman.

Duty to Assist

The veteran's service treatment records are associated with 
the claims file, and in December 2004 and April 2005 the 
veteran underwent examinations that addressed the medical 
matters presented by this appeal.  The veteran provided 
testimony at an August 2005 RO hearing, the transcript of 
which is of record.  The record also contains the veteran's 
written statements in support of his appeal.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  VA's duties to notify 
and assist are met.  Accordingly, the Board will address the 
merits of the claim.

Applicable Law

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

Under Diagnostic Code 9411, a 30 percent disability rating is 
assigned for PTSD when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

Analysis

A review of the evidence reveals that the veteran's PTSD is 
productive of symptoms (as noted by the December 2004 VA 
examination) of sleep difficulty, intrusive thoughts, startle 
response, a moderately anxious mood, increased irritability, 
decreased interest in activities, and (as noted by the April 
2005 private examiner) difficulty in concentrating, 
generalized anxiety, overwhelming feelings of anger and 
sorrow, withdrawal and isolation, and moderately severe bouts 
of depression.  The evidence of record, however, does not 
show such symptoms as circumstantial, circumlocutory, or 
stereotyped speech, difficulty in understanding complex 
commands, impairment of short or long-term memory, impaired 
judgment, or impaired abstract thinking, as contemplated by 
the next higher rating of 50 percent.  Although the veteran 
reported panic attacks of twice a month at the August 2005 RO 
hearing (Transcript, at page 2), there has been no 
demonstration of panic attacks more than once a week. 

It is clear that the veteran's PTSD has impacted his social 
functioning.  At his August 2005 RO hearing (Transcript, at 
page 3) the veteran stated that he did not like to be around 
more than a few people, had few friends, and would try to 
isolate himself.  The veteran, however, has been able to 
maintain a marriage of approximately 6 years.  Further, VA 
records dated in September 2005 and October 2005 reflect that 
the veteran participated in a PTSD support group; the 
veteran, it was noted, was able to offer and receive support 
from the group.  As for employment, the Board notes that the 
veteran had 30 years credited service with General Motors and 
ended his employment there in regular retirement in 1998.  
While he shifted duties near the end of his employment to a 
less stressful type of work (from a machinist to janitorial 
work), the evidence does not reveal that PTSD caused more 
than occupational impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.

To adequately evaluate and assign the appropriate disability 
rating to the veteran's service-connected PTSD, the Board 
must analyze the evidence as a whole, including the veteran's 
GAF scores and the enumerated factors listed in 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Mauerhan v. Principi, 16 Vet. 
App. 436, 443 (2002) (holding that "the rating specialist is 
to consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
[Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed.].

The veteran's GAF scores during this appeal have been 61 
(December 2004 VA examination) and 45 (April 2005 private 
examination).  While a finding of 45 reflects a serious level 
of PTSD symptoms, a review of the clinical findings from the 
psychiatric examinations of record do not reveal symptoms 
which more closely approximate the criteria for a rating of 
50 percent.

In sum, an initial rating in excess of 30 percent for PTSD is 
not warranted at any time during the appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54- 56 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular rating 
inadequate.  The veteran's PTSD has been evaluated under the 
applicable diagnostic code that has specifically contemplated 
the level of occupational impairment caused by his PTSD.  The 
evidence does not reflect that the veteran's PTSD has caused 
marked interference with employment, or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

An initial rating in excess of 30 percent for post-traumatic 
stress disorder (PTSD) is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


